Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        17-JAN-2020
                                                        02:22 PM


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   In the Interest of HK and KK
                         (CAAP-XX-XXXXXXX)

-----------------------------------------------------------------

         In the Matter of the Guardianship of HK and KK
                        (CAAP-XX-XXXXXXX)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CASE NOS. FC-S No. 16-00210 and FC-G No. 18-1-6064)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Father-Appellant’s application for writ of

certiorari, filed on December 11, 2019, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, January 17, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson